DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered.
Applicant argues (pp 12) that the amendments to the claims overcome the 112b rejections.  In response to the argument, Examiner respectfully agrees.
Applicant argues (pp 14-15) that Agarwal doesn’t teach does not involve the features of obtaining the tasks to be allocated received by the server, monitoring the task amount of the tasks, generating the route switching instruction, and allocating the task to each target processor in amended claim 1 of the application.  In response to the argument, Examiner respectfully disagrees.  Agarwal teaches on monitoring task amounts, generating route switching instructions and allocating tasks to target processors.  See Agarwal, “Fig 1, a workload manager 140 that executes on computer system 101 to assign dynamic routing weights to the different nodes in the cluster, [0023] ln 7-10.  A Reaction Manager 260 facilitates automated or supervised reactions to Storm Drain conditions, including stopping routing/scheduling of requests to the affected computer server(s), [0024] ln 10-14” and “The Storm Drain Health Sensors 210, 212 monitor and sample system metrics and metrics related to the stream of requests at each of the backend 
Applicant argues (pp 15-16) that “Dalal has nothing to do with the scheduling of computing resources of computer nodes”.  In response to the argument, Examiner respectfully disagrees.   Dalal teaches on scheduling as well as task management (load balancing).  See Fig 5, Schedule Process, 516.  However, in light of the amendments, an updated search was conducted and an art was discovered to replace Dalal:  PMCD: A Parallel Multi-Controller Design for Solid-State Drives, 2013 (Chou). 
Please see updated Office Action below. 

Claim Objections
Claim 11 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 3. 
Claim 12 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 5. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such as the “data link interacting module” in claim 1 (and dependents 3-5, 11-14), claim 6 (and dependents 7, 16-18) and claim 8 (and dependents 9-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See specification:  Fig 2, Data link interacting module contains PCIE bus 1013, First FPGA chip 1011 and Second FPGA chip 1012 which is communicatively coupled to Dynamic resource controlling module 102.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0016687 (Agarwal) in view of US PGPub 2016/0179560 (Ganguli) further in view of PMCD: A Parallel Multi-Controller Design for Solid-State Drives, 2013 (Chou) more in view of US PGPub 2015/0234766 (Weber) even more in view of US Patent 10,152,357 (Epsy).

Regarding Claims 1, 6, 8:
Agarwal teaches: 
A resource scheduling system, comprising a resource scheduling device (Fig 1, Workload Manager 140 residing on Application Server 111), 
A resource scheduling method, comprising: monitoring, by a dynamic resource controlling module (System for detecting a workload imbalance in a dynamically scheduled cluster of computer servers. The system comprises a plurality of sensors for monitoring a plurality of metrics at each of the computer servers, [0013] ln 2-5),a data link interacting module (Fig 1, Request Router 105),

and a dynamic resource controlling module (Fig 1, Workload Manager 140 (DRCM) residing on Application Server 111),
wherein the data link interacting module is connected to a server, at least two external processors and the dynamic resource controlling module (Fig 1, Request Router 105 (DLIM) is connected to multiple application servers (nodes/processors)),
the dynamic resource controlling module is connected to the server (Fig 1, Workload Manager 140 (DRCM) residing on (connected to) Application Server 111),
and is configured to monitor a task amount of a to-be-allocated task carried by the server (System for detecting a workload imbalance in a dynamically scheduled cluster of computer servers. The system comprises a plurality of sensors for monitoring a plurality of metrics at each of the computer servers, [0013] ln 2-5.  The Storm Drain Health Sensors 210, 212 monitor and sample system metrics and metrics related to the stream of requests at each of the backend computer servers of the cluster 200, [0024] ln 3-6),
generate a route switching instruction based on the task amount (Fig 1, a workload manager 140 that executes on computer system 101 to assign dynamic routing weights to the different nodes in the cluster, [0023] ln 7-10.  A Reaction Manager 260 facilitates automated or supervised reactions to Storm Drain conditions, including stopping routing/scheduling of requests to the affected computer server(s), [0024] ln 10-14),
and transmit the route switching instruction to the data link interacting module, and the data link interacting module is configured to receive the to-be-allocated task allocated by the external server and the route switching instruction transmitted by the dynamic resource 
and transmit the to-be-allocated task to at least one target processor among the at least two external processors in response to the route switching instruction (Fig 1, a request router 130 that executes on computer system 105 and serves as a proxy to route requests to the application servers 101, 102 and 103 in the system in accordance with the dynamic routing weights assigned by the workload manager 140, [0023] ln 11-14).
Agarwal does not teach that the dynamic resource control module or the dynamic link interacting module is connected to an external server.
Ganguli teaches, in the same field of endeavor, that a service level objective (SLO) is defined based on processor performance characteristics, [0017] ln 3-5.
Ganguli also teaches that the dynamic resource control module or the dynamic link interacting module is connected to an external server (Fig 2, Cloud Controller 104 connected to external server (Database Server 106) and at least two external processors (compute nodes).  Cloud Controller hosts Compute service Module 222 (dynamic resource control module), the Scheduler Module 224 (route instruction) and Communication Module 226 (dynamic link interacting module)).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of Agarwal, to modify Agarwal per Ganguli, so as to include that the DRCM is connected to an external server.  Agarwal teaches that “the workload manager 140 is collocated with application server 101, and the deployment manager 120 and request router 130 alternative configurations and/or location of system components are possible”, [0023] ln 14-20.  It would have been advantageous to include an external server as this would allow the invention to utilize the processing nodes regardless of geographical location or network.
Agarwal (as modified by Ganguli) does not teach wherein the data link interacting module comprises a first FGPA chip, a second FPGA chip and a x 16 bandwidth bus, the first FPGA chip is configured to switch one channel of the x 16 bandwidth bus to four channels, the second FPGA chip is configured to switch the four channels to sixteen channels, and connect each channel of the sixteen channels to one of the external processors, the dynamic resource controlling module is connected to the second FGPA chip, and is configured to transmit the route switching instruction to the second FPGA chip, and the second FPGA chip is configured to select at least one task transmission link from the sixteen channels in response to the route switching instruction, and transmit the to-be-allocated task to the at least one target processor corresponding to the at least one task transmission link through the at least one task transmission link.
Chou teaches, in the same field of endeavor, a parallel multi-controller design (PMCD) in the paper. We will implement PMCD and the traditional multi-controller design (TMCD) on an FPGA-based development board (i.e., Altera DE2), Abstract, ln 17-20.
Chou also teaches wherein the data link interacting module comprises a first FGPA chip, a second FPGA chip and a x 16 bandwidth PCIE bus, the first FPGA chip is configured to switch one channel of the x 16 bandwidth PCIE bus to four channels, the second FPGA chip is configured to switch the four channels to sixteen channels, and connect each channel of the sixteen channels to one of the external processors (Fig 1, One master controller, 4 slave 
the dynamic resource controlling module is connected to the second FGPA chip, and is configured to transmit the route switching instruction to the second FPGA chip (Fig. 2. With the "Interrupt" feature, the master controller can send an interrupt signal to the relative slave controller for the notification of a new task transmitted by the master controller, page 418, Section 3.1, first column, ln 16-20),
and the second FPGA chip is configured to select at least one task transmission link from the sixteen channels in response to the route switching instruction, and transmit the to-be-allocated task to the at least one target processor corresponding to the at least one task transmission link through the at least one task transmission link (When the master controller wants to assign a task to a slave controller, it gets the information about chips occupation first to check the status of the required NAND flash chip.  If the required NAND flash chip is free, the master controller will allow the dedicated slave controller to access the required NAND flash chip by setting the relative controlling signals, page 418, Section 3.2.2, ln 12-20).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Agarwal with the teachings of Chou, so as to include wherein the data link interacting module comprises a first FGPA chip, a second FPGA chip and a x 16 bandwidth bus, the first FPGA chip is configured to switch one channel of the x 16 bandwidth bus to four channels, the second FPGA chip is configured to switch the four channels to sixteen channels, and connect each channel of the sixteen channels to one of the 
Agarwal (as modified by Ganguli & Chou) does not teach a x 16 bandwidth PCIE bus.
Weber teaches, in the same field of endeavor, that PCie switches connect front-end PCie host bus adaptors, which are connectable to host systems, to front-end data paths of a plurality of PCie memory controllers, Abstract ln 9-12.
Weber also teaches a x 16 bandwidth PCIE bus (Fig 4, shows 212c where 4 channels are switched to 16 channels via 242a, 242b, 242c, 242d.  Four PCiex16 slots are populated by host bus adaptors 232a-d. Specifically, two PCiex16 host bus adaptors 232a, 232b populate slots in the first switch 212a and two PCiex16 host bus adaptors 232c, 232d populate slots in the second switch 212b, [0036] ln 6-10).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Chou with the teachings of Weber, so as to include a x 16 bandwidth PCIE bus. This would have been advantageous as this would allow the system to efficiently increase bandwidth for tasks/workload as required.  See Weber, “Methods that allow for increasing the bandwidth of a processing complex of a storage controller. The utilities utilize a symmetrical approach where PCie switches overcome 
Agarwal (as modified by Ganguli & Chou & Weber) does not teach wherein the dynamic resource controlling module comprises an ARM chip.
Epsy teaches, in the same field of endeavor, monitoring application workloads scheduled on information technology infrastructure including heterogeneous elements including hardware and fabric, Col 1 ln 42-44.
Epsy also teaches wherein the dynamic resource controlling module comprises an ARM chip (FIG. 3, local repository 307 includes templates 1 through n. Each template or entry in local repository 307 may include specialized topologies of hardware elements and fabric for particular known applications, such as scale-out ARM CPUs that fit better with throughput storage-oriented applications and workloads, Col 9 ln 8-12.  Different types of processors include, by way of example, processors with different central processing unit (CPU) architectures (e.g., x86, ARM, OpenPOWER, etc.) processors with different instruction set architectures (ISAs), Col 11 ln 37-40).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Agarwal with the teachings of Epsy, so as to include wherein the dynamic resource controlling module comprises an ARM chip.  It would have been advantageous to add these details as discussed above, as it would allow the invention a higher processing power than most processors, and as they are commonly used, this gives broader implementation options in a variety of systems.

Claims 3-4, 9-10, 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0016687 (Agarwal) in view of US PGPub 2016/0179560 (Ganguli) further in view of PMCD: A Parallel Multi-Controller Design for Solid-State Drives, 2013 (Chou) more in view of US PGPub 2015/0234766 (Weber) even more in view of US Patent 10,152,357 (Epsy) more in view of US PGPub 2016/0077874 (Govindarajeswaran).

Regarding Claims 3, 9, 11, 16:
Agarwal (as modified by Ganguli & Chou & Weber & Epsy) teaches the invention of claims 1, 6, 8 as described.
Agarwal does not teach a calculating sub module and an instruction generating sub module.
Ganguli teaches wherein the dynamic resource controlling module comprises: a calculating sub module; and an instruction generating sub module (Fig 2, Cloud Controller 104 has compute service module 222 (which includes service compute unit 221), scheduler module (instruction generating) and communication module.  Scheduler module 224 selects an appropriate compute node 102 based on received performance data, [0038] ln 1-2).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Agarwal with the teachings of Ganguli, so as to include calculating sub module and an instruction generating sub module.  It would have been advantageous to include these details as discussed above, as it would allow commands to be received from any authorized user.  See Ganguli, “Compute service module 222 may receive commands from any appropriate source.  For example, compute service module 222 
Agarwal (as modified by Ganguli & Weber & Epsy) does not teach transmitting task to at least one target processor in response to the route switching instruction.
Chou teaches that the instruction generating sub module is configured to obtain a usage state of each of the processors provided by the external server, and generate the route switching instruction based on the usage state of the processor and the number of the target processors calculated by the calculating sub unit (When the master controller wants to assign a task to a slave controller, it gets the information about chips occupation first to check the status of the required NAND flash chip.  If the required NAND flash chip is free, the master controller will allow the dedicated slave controller to access the required NAND flash chip by setting the relative controlling signals, page 418, Section 3.2.2, ln 12-20).
The motivation to combine Agarwal (as modified by Ganguli & Weber & Epsy) with Chou is the same as for Claim 1.
Agarwal (as modified by Ganguli & Chou & Weber & Epsy) does not teach calculate the number of the target processors based on the computing capacity of each of the external processors and the monitored task amount.
Govindarajeswaran teaches, in the same field of endeavor, methods for concurrently executing ordered and unordered tasks using a plurality of processing units, Abstract ln 1-3.
Govindarajeswaran also teaches calculate the number of the target processors based on the computing capacity of each of the external processors and the monitored task amount (dynamically managing the number of processing units may comprise determining a required number of processing units based on at least one of a rate of unordered tasks (M task amount) nd Col ln 16-23.  Also see Claim 41). This shows that number of processors required is determined based on the amount of workload and the rate of the processing capacity.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Agarwal with the teachings of Govindarajeswaran, so as to include calculate the number of the target processors based on the computing capacity of each of the external processors and the monitored task amount.  This would have been advantageous as this would allow the system to predict and allocate appropriate resources per task/workload.   See Govindarajeswaran, “The proportion of unordered tasks relative to the total number of tasks and the ratio of unordered tasks to ordered tasks which may change over time.  Ignorance of this factor leads to wasted computer resources, disruption of information technology services, time, and money”, [0007] ln 4-9. 

Regarding Claims 4, 10, 17:
Agarwal (as modified by Ganguli & Chou & Weber & Epsy & Govindarajeswaran) teaches the invention of claims 3, 9, 16 as described.
Agarwal (as modified by Ganguli & Chou & Weber & Epsy) does not teach wherein the calculating sub module is further configured to calculate the number of the target processors according to a calculation equation as follows: y=m/n (absolute), wherein Y denotes the number of the target processors, M denotes the task amount, and N denotes the computing capacity of each of the external processors.
Govindarajeswaran teaches wherein the calculating sub module is further configured to calculate the number of the target processors according to a calculation equation as follows: nd Col ln 16-23.  Also see Claim 41). This shows that number of processors required is determined based on the amount of workload and the rate of the processing capacity.
The motivation to combine Agarwal (as modified by Ganguli & Chou & Weber & Epsy) with Govindarajeswaran is the same as for Claim 3.

Claims 5, 7, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0016687 (Agarwal) in view of US PGPub 2016/0179560 (Ganguli) further in view of PMCD: A Parallel Multi-Controller Design for Solid-State Drives, 2013 (Chou) more in view of US PGPub 2015/0234766 (Weber) even more in view of US Patent 10,152,357 (Epsy) more in view of US PGPub 2005/0120252 Uwatoko.

Regarding Claims 5, 12, 18:
Agarwal (as modified by Ganguli & Chou & Weber & Epsy) teaches the invention of claims 1, 6 as described.
Agarwal teaches transmit the to-be-allocated task to the at least one target processor (Fig 1, a request router 130 that executes on computer system 105 and serves as a proxy to route requests to the  application servers 101, 102 and 103 in the system in accordance with the dynamic routing weights assigned by the workload manager 140, [0023] ln 11-14.  A Reaction 
Agarwal (as modified by Ganguli & Chou & Weber & Epsy) does not teach wherein the dynamic resource controlling module is further configured to monitor a priority level of the to- be-allocated task carried by the external server, and transmit a suspending instruction to the data link interacting module in a case that the priority level of the to-be-allocated task is higher than a priority level of a currently run task, and the data link interacting module is further configured to suspend processing of the external processor for the currently run task upon receiving the suspending instruction.
Uwatoko teaches, in the same field of endeavor, An electric apparatus executes a plurality of tasks including a real-time task for executing real-time processing, Abstract ln 1-2.
Uwatoko also teaches wherein the dynamic resource controlling module is further configured to monitor a priority level of the to- be-allocated task carried by the external server ([0027] The scheduler 22 manages the schedule information by using at least one of a scheduling queue 24 and scheduling table 25. The scheduling queue 24 is a queue for registering executable tasks. As the schedule information described above, the scheduling queue 24 manages priority information indicating the priority level of each task),
and transmit a suspending instruction to the data link interacting module in a case that the priority level of the to-be-allocated task is higher than a priority level of a currently run task ([0047] The dispatcher 23 extracts a task to be executed next from the scheduling queue 24 or scheduling table 25 (step S104). If this task to be executed next is the CPU stop task (YES in step S105), the CPU stop task is dispatched and executed by the CPU 11 (step S106)),

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Agarwal per Uwatoko, so as to include wherein the dynamic resource controlling module is further configured to monitor a priority level of the to- be-allocated task carried by the external server, and transmit a suspending instruction to the data link interacting module in a case that the priority level of the to-be-allocated task is higher than a priority level of a currently run task, and the data link interacting module is further configured to suspend processing of the external processor for the currently run task upon receiving the suspending instruction.  It would have been advantageous to include these details as discussed above, to dynamically load balance the most urgent tasks as this would allow the system to multi-task without canceling the lower priority tasks.

Regarding Claim 7:
Agarwal (as modified by Ganguli & Chou & Weber & Epsy) teaches the invention of claim 6 as described.
Agarwal (as modified by Ganguli & Chou & Weber & Epsy) does not teach and/or the server is further configured to mark a priority level of the to-be-allocated task, and the resource scheduling device is configured to obtain the priority level of the to-be-allocated task marked by 
Uwatoko teaches and/or the server is further configured to mark a priority level of the to-be-allocated task ([0046] In step S103, the scheduler 22 executes a process of changing the priority information such that the priority level of the CPU stop task becomes a second highest priority level next to the priority level of real-time tasks),
and the resource scheduling device is configured to obtain the priority level of the to-be-allocated task marked by the server ([0047] The dispatcher 23 extracts a task to be executed next from the scheduling queue 24 or scheduling table 25 (step S104). If this task to be executed next is the CPU stop task (YES in step S105), the CPU stop task is dispatched and executed by the CPU 11 (step S106)),
and configured to, in a case that the marked priority level of the to-be-allocated task is higher than a priority level of a currently run task processed by the processor, suspend processing of the processor for the currently run task and allocate the to-be-allocated task to the processor ([0047] Since the CPU stop task contains a HALT instruction, the operation of the CPU 11 is stopped when the CPU 11 executes the CPU stop task.  If an interrupt signal such as a timer interrupt is input as a scheduling event to the CPU 11 (YES in step S107), the CPU 11 restarts the operation (step S108)).
The motivation to combine Agarwal (as modified by Ganguli & Chou & Weber & Epsy) with Uwatoko is the same as for Claim 5.


and the data link interacting module is further configured to suspend processing of the external processor for the currently run task upon receiving the suspending instruction (ie. interrupt signal) ([0047]  Since the CPU stop task contains a HALT instruction, the operation of the CPU 11 is stopped when the CPU 11 executes the CPU stop task.  If an interrupt signal such as a timer interrupt is input as a scheduling event to the CPU 11 (YES in step S107), the CPU 11 restarts the operation (step S108)).
The motivation to combine Agarwal (as modified by Ganguli & Chou & Weber & Epsy) with Uwatoko is the same as for Claim 5.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0016687 (Agarwal) in view of US PGPub 2016/0179560 (Ganguli) further in view of PMCD: A Parallel Multi-Controller Design for Solid-State Drives, 2013 (Chou) more in view of US PGPub 2015/0234766 (Weber) even more in view of US Patent 10,152,357 (Epsy) more in view of US PGPub 2016/0077874 (Govindarajeswaran) more in view of US PGPub 2005/0120252 Uwatoko.


Agarwal (as modified by Ganguli & Chou & Weber & Epsy & Govindarajeswaran) teaches the invention of claims 3, 4 as described.
Agarwal (as modified by Ganguli & Chou & Weber & Epsy & Govindarajeswaran) does not teach wherein the dynamic resource controlling module is further configured to monitor a priority level of the to- be-allocated task carried by the external server, and transmit a suspending instruction to the data link interacting module in a case that the priority level of the to-be-allocated task is higher than a priority level of a currently run task, and the data link interacting module is further configured to suspend processing of the external processor for the currently run task upon receiving the suspending instruction.
Uwatoko teaches wherein the dynamic resource controlling module is further configured to monitor a priority level of the to- be-allocated task carried by the external server ([0027] The scheduler 22 manages the schedule information by using at least one of a scheduling queue 24 and scheduling table 25. The scheduling queue 24 is a queue for registering executable tasks. As the schedule information described above, the scheduling queue 24 manages priority information indicating the priority level of each task),
and transmit a suspending instruction to the data link interacting module in a case that the priority level of the to-be-allocated task is higher than a priority level of a currently run task ([0047] The dispatcher 23 extracts a task to be executed next from the scheduling queue 24 or scheduling table 25 (step S104). If this task to be executed next is the CPU stop task (YES in step S105), the CPU stop task is dispatched and executed by the CPU 11 (step S106)),
and the data link interacting module is further configured to suspend processing of the external processor for the currently run task upon receiving the suspending instruction (ie. 
The motivation to combine Agarwal (as modified by Ganguli & Chou & Weber & Epsy & Govindarajeswaran) with Uwatoko is the same as for Claim 5.

Conclusion/Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454   

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454